Title: James Madison to Thomas Jefferson, 6 December 1819
From: Madison, James
To: Jefferson, Thomas


					
						Dear Sir
						
							Decr 6. 1819—
						
					
					By the return of the ladies who have favored Mrs Madison with so  agreable a visit, I send back the correspondence with Cooper. It has ended better than I expected.
					I learn with the greatest pleasure that your health is so well restored. I hope you will be careful of it. above all avoid the fatigues of the pen.
					
						I do not say with the Spaniards I kiss your hands, but I say with all my heart, God preserve you 
							muchs
								 añs
						
							James Madison
						
					
				 